ORDER

PER CURIAM:
Charles Gregory Teubner appeals his criminal convictions, following a jury trial, of murder in the first degree, § 565.020 RSMo 1994 and armed criminal action, § 571.015 RSMo 1994, and the subsequent denial of his Rule 29.15 motion for postconviction relief after an evidentiary hearing. The appeals were consolidated pursuant to Rule 29.15(l). No error of law appears.
An opinion reciting the detailed facts and restating principles of law would have no precedential value. However, the parties have been furnished with a memorandum opinion for their information only, setting forth facts and reasons for this order.
The judgments of the trial court and motion court are affirmed. Rule 30.25(b) and Rule 84.16(b).